Citation Nr: 0600241	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-08 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of November 24, 2002.  



WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to March 
1980, and from January 1982 to August 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2003, the veteran testified at a Travel 
Board hearing.  In April 2005, the Board remanded this case.  
In October 2005, the veteran testified at another Travel 
Board hearing.  


FINDINGS OF FACT

1.  The veteran served on active duty from July 1974 to March 
1980, and from January 1982 to August 1994.  

2.  Ten years from the date of the veteran's discharge from 
her last period of service was August 31, 2004; September 1, 
2004 would have been her delimiting date if she was 
continuously on active duty between January 1, 1977, and June 
30, 1985.

3.  The RO reduced the veteran's delimiting date by the 
number of days she was not on active duty between January 1, 
1977, and June 30, 1985.

4.  The computed delimiting date is November 24, 2002.


CONCLUSION OF LAW

The veteran's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly adjusted to November 24, 2002.  38 U.S.C.A. §§ 3031, 
3033 (West 2002 & Supp. 2005); 38 C.F.R. §§ 21.7050, 21.7051, 
21.7142 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  Further, there is no evidentiary development to be 
undertaken.  The pertinent service records regarding the 
veteran's service are of record.  As such, no further action 
is required pursuant to the VCAA.  

The veteran served on active duty from July 1974 to March 
1980, and from January 1982 to August 1994.  Her DD Form 214 
for her last period of service reflected that she had 
inactive service for one year, nine months, and twenty-five 
days, prior to the period of service from January 1982 to 
August 1994.  This period of time occurred between March 1980 
and January 1982.  

The veteran had prior Chapter 34 entitlement.  The Chapter 34 
program terminated December 31, 1989, and no benefits can be 
paid under that program for training after that date.  38 
U.S.C.A. § 3462(e).  However, eligibility under the Chapter 
30 program was also established.

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
he was eligible for educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the evidence 
of record indicates that the veteran first entered active 
duty in July 1974, therefore, she did not qualify for Chapter 
30 educational benefits under 38 U.S.C.A. § 3011(a)(1)(A).  
Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, it has been confirmed that 
the veteran had remaining Chapter 34 eligibility as of 
December 31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  In this case, the veteran served on active duty 
during the period between October 19, 1984, and July 1, 1985, 
and continued on active duty without a break in service for 
three years after June 30, 1985.

Thus, the veteran was eligible for Chapter 30 benefits when 
her Chapter 34 benefits expired pursuant to 38 U.S.C.A. § 
3011(a)(1)(B(i)); 38 C.F.R. § 21.7044(a).

The veteran's initial application for Chapter 30 benefits was 
received in September 1996.

The veteran was separated from active duty on August 31, 
1994.  The applicable statutes provide a ten-year period of 
eligibility during which an individual may use his or her 
entitlement to educational assistance benefits; that period 
begins on the date of the veteran's last discharge from 
active duty.  38 U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 
3033; 38 C.F.R. § 21.7142.  For individuals whose eligibility 
is based on 38 U.S.C.A. § 3011(a)(1)(B)(i), however, the ten-
year period of eligibility is reduced by the amount of time 
equal to the time that the veteran was not serving on active 
duty during the period beginning January 1, 1977, and ending 
June 30, 1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 
21.7050(b).

The RO initially established September 1, 2004 as the 
veteran's delimiting date, but thereafter adjusted that date 
to October 24, 2002.  During the period beginning January 1, 
1977, and ending June 30, 1985, the RO computed that the 
veteran did not serve for 647 days, which is supported by her 
DD Form 214, as previously noted.  

The veteran has presented her arguments in written 
correspondence and at two Travel Board hearings.  In sum, she 
requested that her delimiting date be extended so that she 
can continue her educational pursuits.  She asserts that she 
was misinformed by VA on multiple occasions regarding her 
delimiting date and was told that the delimiting date was 
September 1, 2004.  Of record are several VA letters.  In 
October 1996, she was notified of the proper adjusted 
delimiting date.  However, thereafter, she was informed on 
several occasions of the later, incorrect delimiting date.  
The appellant maintains that she would have made different 
education choices if she had been properly informed of the 
earlier delimiting date.  

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for Chapter 
30 educational assistance benefits.  Pursuant to 38 U.S.C.A. 
§ 3031(a) (e); 38 C.F.R. § 21.7050(b), VA must reduce the 10 
year period of eligibility of any veteran whose eligibility 
for Chapter 30 benefits is established under 38 U.S.C.A. § 
3011(a)(1)(B)(i) by an amount of time equal to the amount of 
time he or she was not on active duty during the period 
extending from January 1, 1977, to June 30, 1985.  In this 
case, the veteran was not on active duty for 647 days during 
the applicable time period.  

As noted, 10 years after her last discharge from active duty 
would have been August 31, 2004.  That date less 647 days 
equals the date of November 24, 2002.  Therefore, the 
veteran's proper delimiting date is November 24, 2002.

The Board acknowledges the veteran's argument that her 
delimiting date should be the later date and that she was 
misinformed in that regard.  However, the legal criteria 
governing the payment of education benefits are clear and 
specific, and the Board is, regrettably, bound by them.  
Notwithstanding VA's obligation to correctly inform the 
veteran about basic eligibility or ineligibility for Chapter 
30 educational assistance benefits, the remedy for breach of 
such obligation could not involve payment of benefits where 
statutory requirements for such benefits are not met.  See 
Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

The Board understands that the veteran feels that VA did not 
properly inform her regarding her educational benefits on 
some occasions.  Additionally, the testimony she provided 
before the undersigned was both credible and sincere.  
Unfortunately, the veteran's claim cannot be granted based on 
the reasons set forth above.

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis.


ORDER

An extension of the veteran's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the Montgomery GI Bill, beyond the adjusted delimiting 
date of November 24, 2002, is denied.  




			
                   C. L. Krasinski                                            
Charles E. Hogeboom
	             Acting Veterans Law Judge                               
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
                                                   Robert E. 
Sullivan
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


